COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        International Alliance Group and Triten Corporation v. Koch
                            Industries, Inc., Koch Engineered Solutions, LLC, and David
                            Dotson
Appellate case number:      01-20-00832-CV
Trial court case number:    2020-35773
Trial court:                215th Judicial District Court of Harris County, Texas

       Appellees Koch Industries, Inc., Koch Engineered Solutions, LLC, and David
Dotson’s unopposed motion to extend deadline to move for rehearing or en banc
reconsideration, filed on August 11, 2022, is GRANTED. Any motion for rehearing or en
banc reconsideration of our August 2, 2022 opinion is due by September 13, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually      Acting for the Court

Date: August 18, 2022